Citation Nr: 1108776	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J.R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He died in September 1987 at the age of 39.  The appellant is his surviving spouse.

Historically, the appellant filed a claim of service connection for the cause of the Veteran's death in June 1990, and asserted that her husband's death due to cancer was a result of Agent Orange exposure in Vietnam.  The claim was denied in a December 1990 rating decision, and she filed a timely notice of disagreement in February 1991.

Thereafter, the claim was deferred pending the development of new VA regulations with respect to Agent Orange.  In November 1991, the claim was denied again.  In December 1992, the claim was deferred again pending additional revisions to VA regulations.  In November 1994, the claim was again denied.  

The appellant was never sent a statement of the case until after she filed another claim for service connection for the cause of the Veteran's death in February 2006, which was denied by the RO in a June 2006 rating decision, as sufficient new and material evidence to reopen the claim had not been received.  

In an August 2009 decision, the Board of Veterans' Appeals (Board) determined that no new and material evidence was necessary in order to reopen the claim as it had not become final.  See 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2010) (detailing the procedures for appealing unfavorable RO determinations to the Board, the finality of RO determinations not timely appealed, and the procedures for reopening finally decided claims).  Nonetheless, the Board denied the claim on the merits.  

The appellant appealed to the Veterans Court.  An October 2010 Joint Motion for Remand (JMR), found that the Board erred in its treatment of the issue on appeal and that it was, in fact, a claim based on new and material evidence.  In essence, the JMR mandated that the appellant meet a higher standard that what was considered in the Board's August 2009 decision on the merits.  Therefore, the issue has been recharacterized as reflected on the Title Page.  


FINDINGS OF FACT

1.  In November 1994, the RO denied the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was provided notice of the decision and her appellate rights.  She did not disagree and the decision became final.

2.  The evidence received since the November 1994 rating decision is neither cumulative nor redundant of evidence already of record, and it relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran served in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed.

4.  The Veteran died in September 1987; according to the death certificate, the cause of death was terminal pneumonia due to abdominal carcinomatosis due to colon cancer.  Other evidence reflects that the Veteran died of adenocarcinoma of indeterminate origin.

5.  At the time of the Veteran's death in September 1987, service connection was not established for any disability.  

6.  Pneumonia, abdominal cancer, colon cancer, and/or adenocarcinoma, in and of itself, are not recognized by VA as causally related to exposure to herbicides in Vietnam.

7.  The disorder or disorders that resulted in the Veteran's death are unrelated to active duty service and are not shown to have manifested within a year of separation from service.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 1103 (2010).

2.  The evidence received since the November 1994 rating decision is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Pertinent Law and Regulations 

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether a service- connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Generally, service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e).  

In pertinent part, where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  multiple myeloma; non-Hodgkin's lymphoma; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (as amended Aug. 31, 2010).  

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

In addition to the presumptive criteria, the appellant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

New and Material Evidence 

In November 1994, the RO denied the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was provided notice of the decision and of her appellate rights that month.  She did not initiate an appeal. Therefore, the November 1994 rating decision became final based on the evidence then of record.

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Because the November 1994 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that decision to determine whether the claim should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1994 rating decision consisted of the service treatment records, which did not reflect pneumonia, abdominal carcinomatosis, colon cancer, and/or any form of adenocarcinoma or other cancer.  The Board notes that the Veteran was not service-connected for any disability during his life time.  

Although the RO granted benefits for a fracture of the 5th metacarpal head of the right hand in October 1969, the benefit was for hospital or treatment purposes only.  As no compensation claim was ever filed for this disorder, or any other disorder, he had no service-connected disabilities at the time of his death.  

The evidence contained in the record prior to November 1994 reflects that the Veteran underwent an excision of a left supraclavicular mass in early April 1987.  An associated pathology report identified a neck mass as adenocarcinoma and opined that the most likely primary site would be the lung or gastrointestinal tract.  Subsequently, in mid-April 1987, he was diagnosed with adenocarcinoma, metastatic to the left supraclavicular node.

Later in April 1987, S.A., M.D. dictated a post-operative report regarding the Veteran's left descending colectomy.  The post-operative diagnosis was of carcinoma of the left descending colon.  The pathology report associated with the left descending colectomy indicated that an excision of a portion of the descending colon and upper sigmoid showed mucinous adenocarcinoma involving the lymphatics and the colon wall.  

The pathologist asserted that a primary mucosal lesion was not demonstrated indicating that the specimen examined was likely a metastatic lesion.  Tumors were present in the pericolic, muscular, and submucosal lymphatics of the proximal and distal surgical margins of resection.  The pathologist commented that there was diffuse involvement of the lymphatics in all sections of the colon and numerous nodules within the pericolic fat.  

In May 1987, R.B., M.D. reported that the Veteran presented with a history of a positive diagnosis from a left supraclavicular node with "unknown primary."  Additional studies demonstrated a lesion in the sigmoid that was subsequently resected.  Dr. R.B. rendered a diagnosis of metastatic colon carcinoma.

In early August 1987, the Veteran's recent medical history was described as follows: "This 39 year old patient presented in April 1987 with metastatic carcinoma of the left supraclavicular space and a primary tumor in the descending colon.  Because of impending obstruction and potential for spread, the descending colon lesion was resected with a palliative resection."  The physician indicated that presently, there was evidence of a recurrence in the left lower quadrant.  An exploratory laparotomy was recommended.  

Later in August 1987, the Veteran underwent an exploratory laparotomy, biopsy of retroperitoneal mass, gastrojejunostomy, and a gastrostomy pursuant to a recommendation by his surgeon.  The post-operative diagnosis was of metastatic carcinoma of the colon with carcinomatosis of the abdomen.  The associated pathology report reflected a history of previous cancer of the colon with a recurrence and indicating that the retroperitoneal biopsy showed metastatic adenocarcinoma.  

The Veteran died in September 1987.  Terminal hospital report indicated that on his final admission, palliative care was provided due to the rapid progression of the disease and the disease type.  As such, there was limited medical treatment that could be offered.  He developed liver failure from occupied liver syndrome and died.  The death certificate showed that the Veteran died in September 1987 of terminal pneumonia due to or as a consequence of abdominal carcinomatosis due to or as a consequence of carcinoma of the colon.

In April 1991, the appellant submitted a written statement arguing, in essence, that Agent Orange caused the Veteran's cancer.  She also submitted medical treatises regarding adenocarcinoma and its origins.

Evidence received subsequent to the November 1994 rating decision consists of duplicate copies of the medical evidence discussed above that was present in the record before the November 1994 rating decision was rendered.  The appellant submitted a duplicate copy of the Veteran's death certificate as well.

In support of her claim, the appellant provided numerous newspaper articles concerning the medical effects of Agent Orange and information printed from the Internet concerning soft tissue sarcomas.  These sources of information indicated that sarcomas were rare and were more likely to spread to distant sites throughout the body.  

In addition, she provided a copy of a May 1990 report by Admiral E.R. Zumwalt, Jr. to the then-Secretary of VA, which included the Admiral's opinion that stomach cancer and colon cancer were related to Agent Orange exposure.  She also provided a report from the Agency for Toxic Substances and Disease Registry that found a relationship between dioxin and stomach cancer.

The appellant contended that service connection was warranted because the Veteran's primary cancer was not colon cancer but was instead soft tissue sarcoma or, alternately, lung cancer.  Both of these cancers are on the list of presumptive diseases associated with Agent Orange exposure.  

Specifically, she maintained that the Veteran's primary cancer was lung cancer because a tumor was found on his lung.  Alternately, she testified during her March 2007 hearing before a Decision Review Officer that the Veteran's cancer was soft tissue sarcoma because the primary site of the cancer was not found and because most of the cancer was in fat, muscle, and connective tissues.

In support of her claim, the appellant sought a private medical opinion.  A December 2010 report reflects that Dr. P.C. reviewed the pertinent medical records made available to him, and he discussed the Veteran's medical history from his admission in April 1987 to his death in September 1987.  Dr. P.C. emphasized that these records reflected that the Veteran had no significant prior medical history before treatment for his cancer began.

Dr. P.C. noted that the pathologic diagnosis did not support the preoperative diagnosis of primary colon cancer, as the tumor and lymph nodes resected from the colon had spread from another unknown site.  As well, Dr. P.C. observed that carcinoembryonic antigen (CEA) levels were not elevated.  CEA, according to Dr. P.C., is a tumor marker that is elevated in colon cancer.  

Dr. P.C. explained that adenocarcinoma was a cancer of epithelial origin and could therefore originate in many organs.  Although the colon was a site of primary tumor formation, other organs such as the lungs, prostate, breast, pancreas, and esophagus could also develop primary adenocarcinoma.  He also expressed that cancer of unknown primary cite (CUP) was relatively common and that of all CUPs, 70 percent were adenocarcinoma.  

Dr. P.C. maintained that he could find no compelling evidence that the Veteran's primary tumor arose in the colon.  Indeed, according to him, the available data to include normal CEA levels and the pathologic tissue diagnosis rendered "very unlikely" the proposition that the Veteran suffered from primary colon adenocarcinoma and that by modern criteria, the Veteran's cancer would be classified as a CUP.  

Dr. P.C. concluded that despite the known family history of various cancers, given the Veteran's "very young" age at onset and the aggressive nature of his disease as well as the lack of other significant medical problems, environmental factors had to be considered as playing a role in the Veteran's cancer development.  Dr. P.C. noted that both respiratory and prostate cancers were presumptively associated with Vietnam herbicide exposure and that both sites could be areas from which metastatic adenocarcinoma might arise.  

After a review of the medical records and current medical literature, Dr. P.C. opined that the Veteran's primary tumor was not of colonic origin.  It was also more likely than not that, given the Veteran's young age and absence of other medical problems, that his metastatic adenocarcinoma was a direct result of in-service exposure to Agent Orange.  

The Board notes that Dr. P.C. cited five scholarly articles all written between 2005 and 2009 addressing current research on CUPs and the affects of dioxins and other chemicals on farm workers and other exposed populations.  

The Board has reviewed the evidence since the November 1994 rating decision and has determined that, other than the duplicative medical treatment records and death certificate, it is new.  It is also material because it relates to unsubstantiated facts necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.  Namely, it clarifies the origins and nature of the Veteran's fatal cancer in a manner that contemporaneous medical treatment records did not.  

The Board finds that the new evidence relates to unestablished facts necessary to substantiate his claim of entitlement to service connection for the cause of the Veteran's death.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Service Connection Cause of Death 

The facts as detailed above are incorporated herein by reference.  The Board emphasizes that the Veteran served in Vietnam during the Vietnam Era and that exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

At the outset, the Board concludes that the December 2010 medical opinion is highly probative of the issue at hand, as it is based on a review of the pertinent records in their entirety and takes into account the latest medical research.  Certainly, the body of knowledge regarding cancer and its origins is vastly larger today than it was in 1987, the year of the Veteran's death.  

The Board notes that when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

There is no doubt that Dr. P.C. had access to the pertinent medical records and that he studied them painstakingly.  Furthermore, he reviewed the current medical literature and explained his conclusions exhaustively.  Indeed, Dr. P.C.'s report is impressive in its attention to detail and in its accessibility to the lay person.

As noted above, the Veteran died in September 1987.  On the death certificate, the cause of death was listed as terminal pneumonia due to abdominal carcinomatosis due to colon cancer.  Both contemporaneous medical evidence and that contained in the December 2010 medical opinion outlined in detail above cast doubt on the foregoing diagnosis.  

Specifically, the totality of the evidence reflects that although there was cancer in the Veteran's colon, it was not likely the primary site.  Indeed, the most recent evidence suggests that the adenocarcinoma was of an unknown primary site.  Thus, while adenocarcinoma could have originated in the lung or prostate, which would render his death service connected, it could also have started in any number of other tissues and organs.  The disease entities in this case pneumonia, abdominal cancer, colon cancer, and/or adenocarcinoma of indeterminate origin, are not listed as a presumptive disease in the regulation.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The December 2010 medical opinion essentially states that whatever the primary site of the Veteran's adenocarcinoma, it was at least as likely as not related to herbicide exposure in service.  The Board finds no reason to doubt Dr. P.C.'s findings.  Nonetheless, service connection for the cause of the Veteran's death based on this opinion is not warranted.  

Admittedly, the Veteran's adenocarcinoma could have originated in the lung or prostate, but granting service connection presumptively for adenocarcinoma of the lung or prostate would necessitate speculation, and service connection cannot be granted when the evidence is at best speculative.  

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The Board notes that reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  Thus, the Board finds that the medical evidence discussed above does not provide a basis upon which to award service connection presumptively based on herbicide exposure in service for adenocarcinoma of the lung or prostate because, although Dr. P.C. suggested that those were possible sites where the Veteran's adenocarcinoma could have started, he asserted unequivocally that a primary site could not be identified.  

The Court recently stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Dr. P.C.'s assertions are explained in detail in his December 2010 report and are based on the most current research.  The Board can, therefore, safely rely upon his representations regarding the indeterminate origins of the Veteran's cancer.  Because the primary site is unidentified, service connection is not warranted on a presumptive basis.

Next, the appellant argues that because the Veteran's adenocarcinoma, whatever the primary site, is at least as likely as not a result of presumed herbicide exposure in Vietnam, service connection for the cause of the Veteran's death should be granted on a direct basis.  Dr. P.C. supports this contention by reflecting that the Veteran's metastatic adenocarcinoma was a direct result of in-service exposure to Agent Orange.  

However, the appellant is mixing apples and oranges.  Service connection can be established either on a direct basis (a higher standard which requires a direct link to service) or on a presumptive basis (a lower standard that grants benefits only with a showing of herbicide exposure and the contraction of a disease listed).  

As discussed above, in order to warrant service connection on a presumptive basis, the disease must be recognized by VA as one listed in 38 C.F.R. § 3.309(e).  The originally-identified primary site (the colon), which has been persuasively challenged by the appellant, is not on the list of presumptive diseases.  Moreover, the subsequent private medical opinion by Dr. P.C. is unequivocal that no primary site can be identified.  As no primary site has been recognized there can be no presumptive grant of service connection.

In order to warrant service connection on a direct basis, the disorder (cancer) must be directly related to service, as opposed to related to Agent Orange exposure.  The Board draws a distinction between "related to service" (direct service connection analysis) and "related to herbicide exposure" (presumptive service connection analysis).  

The physician's characterization that the Veteran's metastatic adenocarcinoma was a "direct result of in-service exposure to Agent Orange" does not support a direct service connection analysis.  Rather, the Board interprets the physician's opinion to be that adenocarcinoma was related to Agent Orange exposure - which is a question of presumptive service connection.  As discussed above, neither the originally-diagnosed colon cancer nor the persuasive argument presented by Dr. P.C. that the primary site of the Veteran's cancer was unknown supports a grant of presumptive service connection.

In essence, the appellant is seeking to add adenocarcinoma of an unknown primary site to the list and thereby qualify for presumptive service connection.  To do so would render the presumptive regulations of 38 C.F.R. §§ 3.307 and 3.309 meaningless.  

Next, considering the issue of whether adenocarcinoma was directly related to service, the Board finds that it was not.  First, service treatment records reflect no complaints of, treatment for, or diagnosis of carcinoma of any kind, or any symptoms reasonably attributed to carcinoma; nor has the appellant so maintained.  

Moreover, she does not argue that symptoms consistent with carcinoma were continuous from service and the record does not support that they were.  The evidence is clear that the first medical documentation of a mass was in early 1987, nearly 20 years after discharge.  The medical evidence consistently references the carcinoma as fast-growing, suggesting an onset contemporaneous with the initial treatment.  Further, neither Dr. P.C. nor any other competent medical professional, now or in 1987, has maintained that the Veteran's adenocarcinoma had its onset in service.  Therefore, direct service connection is not warranted.

The Board has considered the appellant's lay statements regarding a connection between the Veteran's cancer and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

An appellant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

While the appellant is competent to report her observations about the Veteran's illness, cancer is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

As well, the various studies and articles presented by the appellant do not carry as much weight as that of the 1987 medical records or the thorough and comprehensive opinion of Dr. P.C.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert, 5 Vet. App. at 33; Beausoleil, 8 Vet. App. at 463; Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

Here, the articles and studies are general in nature and do not specifically relate to the facts and circumstances surrounding the Veteran's case.  As such, this evidence has limited probative value.

The Board has discussed the reasons for which service connection for the cause of the Veteran's death is not warranted presumptively due to Agent Orange exposure in Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.312.  The Board has explained why direct service connection for the cause of the Veteran's death is not warranted under Combee.  38 C.F.R. §§ 3.303(d), 3.312.  

Finally, because none of the possible tumorous causes of death, namely colon cancer, abdominal carcinomatosis, or any form of adenocarcinoma is shown to have existed in the first year post-service, presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted, and service connection for the cause of the Veteran's death is not warranted on that basis.   

There is simply no competent probative evidence associating the Veteran's fatal cancer to service.  The Board concludes that there is no basis to establish a link between the Veteran's fatal adenocarcinoma and/or colon cancer or abdominal carcinomatosis and service, to include any Agent Orange exposure therein.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied.  

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the appellant was not provided with a letter specifically intended to inform her of the type of evidence necessary to establish a disability rating or effective date (although these were discussed in an October 2006 cover letter for the statement of the case issued that month).  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  As the claim is being reopened, no further notice is needed with respect to Kent.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  Notice consistent with the Court's mandates in Hupp was provided in March 2006.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, in Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that VA's duty to obtain a medical opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation.  

Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  

Here, as already discussed, there is no evidence that the conditions that caused or contributed to the Veteran's death had their onset in service and there is no competent evidence suggesting a link between these disorders and his active service.  Moreover, the Board has placed significant probative value on the detailed medical opinion submitted by the appellant in support of her claim.  Consequently remanding for another opinion is not necessary.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records.  The appellant provided medical treatises, articles, private medical records, and a private medical opinion, which has all been considered.  

She was provided an opportunity to set forth her contentions during the hearing before a Decision Review Officer at the RO.  She did not request a hearing before a Veterans Law Judge.  No VA medical opinion was provided, but no such opinion need be provided herein, as discussed above.  

Significantly, neither the appellant nor her attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been received, the application to reopen the claim for service connection for the cause of the Veteran's death is granted, and to this extent the appeal is allowed.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


